CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jerome Kinney, President of Ameritor Security Trust (the "Fund"),certify that: 1. The Form N-CSR of the Fund for the period ended December 31, 2010 (the "Report") fully complies with the requirements of Section 13(a) or15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operationsof the Fund. By: /s/ Jerome Kinney President Date: February 5, 2010 A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION 906, OR OTHER
